       Case 2:20-cv-06979-FMO-AS Document 69 Filed 11/04/20 Page 1 of 1 Page ID #:438
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER

 Brett S. Rosenthal (pro hac vice)
 750 N. Saint Paul Street, Suite 600
 Dallas, Texas 75201-3202
 Telephone: (214) 382-9810
 Charles Reiter (SBN 306381)
 100 Wilshire Blvd, Suite 700
 Santa Monica, California 90401-3602
 Telephone: (310) 496-7799
 ATTORNEY(S) FOR:    Plaintiffs
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                               CASE NUMBER:
DENIECE WAIDHOFER, an individual;
MARGARET MCGEHEE, an individual; and RY                                                              2:20-cv-06979
                                                              Plaintiff(s),
                                     v.

CLOUDFLARE, INC., a Delaware corporation;                                                     CERTIFICATION AND NOTICE
BANGBROS.COM, INC., a Florida corporation;                                                      OF INTERESTED PARTIES
SONESTA TECHNOLOGIES, INC., a Florida co Defendant(s)                                               (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for        Plaintiffs Deniece Waidhofer, Margaret McGehee, & Ryuu Lavitz LLC
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                    CONNECTION / INTEREST
Deniece Waidhofer                                                             Plaintiff
Ryuu Lavitz LLC                                                               Plaintiff
Margaret McGehee                                                              Plaintiff
Ryuu Lavitz                                                                   Sole member of Ryuu Lavitz LLC
Reese Marketos LLP                                                            Plaintiffs' counsel / contingent fee
Reiter Gruber LLP                                                             Plaintiffs' counsel / contingent fee
Steven Jefferies                                                              Plaintiffs' counsel / contingent fee (TERMINATED)




         11/4/2020                                         Brett S. Rosenthal
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Deniece Waidhofer; Margaret McGehee; Ryuu Lavitz LLC



CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
